TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00317-CV


Betty Ann Newby, Appellant


v.


Travis County, Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN201833, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


	The trial court signed its judgment on May 4, 2004.  Appellant filed her notice of
accelerated appeal on May 28.  Upon receiving the notice of appeal, the Clerk of this Court notified
appellant that the record was due on July 5 and instructed her that she should arrange to pay for the
record.  On September 23, the Clerk of this Court sent notice that the record was overdue, asking that
it be filed by October 4.  On September 27, this Court was informed that no arrangements had been
made to pay for the clerk's record.  On October 6, this Court notified appellant that she should
arrange payment for the record and submit to this Court a status report regarding her efforts to obtain
the record by October 18 and that failure to do so would result in the dismissal of her appeal for want
of prosecution.  To date, appellant has not responded to this Court's communications. 


	We therefore dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3.


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Dismissed for Want of Prosecution
Filed:   October 28, 2004